  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1368 
In the House of Representatives, U. S.,

June 14, 2010
 
RESOLUTION 
Supporting the goals of National Dairy Month. 
 
 
Whereas since 1939, June has been celebrated as National Dairy Month; 
Whereas there are nearly 70,000 dairy farms throughout the United States, and approximately 99 percent of these farms are family owned; 
Whereas the dairy industry in the United States produces more than 170 billion pounds of milk annually and contributes tens of billions of dollars to the economy; 
Whereas dairy products are an important source of calcium and have been long recognized as an integral part of a healthy diet for both children and adults; 
Whereas dairy farmers are significant contributors to efforts to preserve farmland and the rural character of communities across the country; and 
Whereas the dairy industry has faced significant challenges recently due to high production costs and low retail prices, which has forced many farms to close: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals of National Dairy Month; 
(2)encourages States and local governments to observe National Dairy Month with appropriate activities and events that promote the dairy industry; 
(3)recognizes the important role that the dairy industry has played in the economic and nutritional well-being of Americans; 
(4)commends dairy farmers for their continued hard work and commitment to the United States economy and to the preservation of open space; and 
(5)encourages all Americans to show their continued support for the dairy industry and dairy farmers. 
 
Lorraine C. Miller,Clerk.
